     Case 3:20-cr-01253-WQH Document 50 Filed 08/13/21 PageID.84 Page 1 of 1




                                 UNITED STATES DISTRICT COURT                                  AUGJ 8 2021
                               SOUTHERN DISTRICT OF CALIFORN
                                                                                        CLEHk US ll!S ffHC I COURT
                                                                                  SOUTHERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,                                                         BY                          DEPUTY
                                                               Case No. 20CR1253-WQH

                                             Plaintiff,
                        vs.


ANIBAL ADISLADO ASTORGA

                                        Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      Ct 1- 21:952, 960; 18:2 - Importation of Methamphetamine (Felony)




                                                                                       ....,
Dated:      cf- (/3      )cf
         ----=---~,f------l-1- - + - - - -
                                                          Hon. William V. Gallo
                                                          United States Magistrate Judge
